Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 1/9/2020 in which claims 1-15 were presented for examination.

Information Disclosure Statement
Applicant’s election of Figs. 1-2, 5-6 and 9 in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, it is noted that search for all the species did not provide hardship to the examiner, and therefore the election requirement mailed on 12/29/2021 is hereby withdrawn and all the claims have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannikottu et al. (U.S. Pub. No. 2018/0153245 A1).

Regarding claim 1, Pannikottu et al. “Pannikottu” discloses an article of headwear (Fig. 11 identifier 300 in the form of a headband) comprising: 
at least a first bladder member (190) that defines a bladder interior (See Fig. 13 where the bladder member 190 is located), wherein a non-Newtonian fluid (150 described in para. 0059) is disposed in the bladder interior (See for example Fig. 13), 
a fabric member that surrounds the first bladder member (302 described in para. 0067), wherein the fabric member (302) includes an outer layer and an inner layer (because it surrounds the bladder it will have an outer layer facing away from the 

Regarding claim 5, Pannikottu discloses an article of headwear wherein a soft layer is positioned between the outer layer of the fabric member and the bladder member (para. 0059 describe a sandwich of two open-cell foams layers which was interpreted as the soft layer).

Regarding claim 6, Pannikottu discloses an article of headwear wherein the bladder is made of a polymer (para. 0056 describe polymer fluid which was interpreted as polymer).

Regarding claim 7, Pannikottu discloses an article of headwear wherein the article of headwear is a cylindrical headband (See Fig. 11 and para. 0015).

Regarding claim 8, Pannikottu discloses an article of headwear wherein the article of headwear is a skull cap (Fig. 11 shows a headband worn on the skull of the wearer and therefore it was considered as skull cap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pannikottu et al. (U.S. Pub. No. 2018/0153245 A1).

Regarding claim 2, Pannikottu discloses an article of headwear wherein the bladder member (190) includes a plurality of cells defined therein (See Fig. 13 in the form of honeycomb shape), wherein each cell includes the non-Newtonian fluid disposed therein (See para. 0012, 0053 describe that the cells are filled with polymer foam).
Pannikottu does not explicitly disclose that the cells are filled with non-Newtonian fluid.
However, an ordinary skilled in the art would be motivated to try different well-known materials to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing polymer foam with non-Newtonian fluids is a mere substitution of a well-known material with another.

Regarding claim 3, Pannikottu discloses an article of headwear wherein each cell has a honeycomb shape (para. 0015).



Regarding claim 12, Pannikottu et al. “Pannikottu” discloses an article of headwear (Fig. 11 identifier 300 in the form of a headband) comprising: 
at least a first bladder member (190) that defines a bladder interior (See Fig. 13 where the bladder member 190 is located), wherein a non-Newtonian fluid (150 described in para. 0059) is disposed in the bladder interior (See for example Fig. 13), 
a fabric member that surrounds the first bladder member (302 described in para. 0067), wherein the fabric member (302) includes an outer layer and an inner layer (because it surrounds the bladder it will have an outer layer facing away from the wearer when worn and an inner layer facing the wearer when worn), wherein the inner layer is configured (capable) to be positioned adjacent a wearer's head when the article of headwear is worn;
wherein a foam layer is positioned between the outer layer of the fabric member and the bladder member (para. 0059 describe a sandwich of two open-cell foams layers which was interpreted as the foam layer);
wherein the bladder is made of a polymer (para. 0056 describe polymer fluid which was interpreted as polymer).

Pannikottu does not explicitly disclose that the non-Newtonian fluid cells is disposed in each of the cells.
However, an ordinary skilled in the art would be motivated to try different well-known materials to obtain optimum configuration and to maximize comfort, durability and functionality of the device. Replacing polymer foam with non-Newtonian fluids is a mere substitution of a well-known material with another.
wherein each cell has a honeycomb shape (para. 0015);
wherein each cell defines a cell axis (Fig. 13 if an imaginary vertical line cut through the cells), wherein the inner layer of the fabric layer defines an inner surface (facing the interior of the bladder).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pannikottu et al. (U.S. Pub. No. 2018/0153245 A1) in view of Johnston (U.S. Pub. No. 2016/0302500 A1).

Regarding claims 9 and 13, Pannikottu discloses the invention substantially as claimed above.

However, Johnston teaches yet another article of headwear (See for example Fig. 5) a plurality of bladder members (10) that are enclosed in a plurality of pockets (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pannikottu device with a plurality of bladder members that are enclosed in a plurality of pockets as taught by Johnston in order to enhance flexibility for better fit and to improve replacement of a damaged portion of the bladder member instead of replacing the entire bladder.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pannikottu et al. (U.S. Pub. No. 2018/0153245 A1) in view of Barron et al. (U.S. Pub. No. 2015/0016885 A1).

Regarding claims 11 and 15, Pannikottu discloses the invention substantially as claimed above. 
Pannikottu does not disclose that the non-Newtonian fluid comprises corn starch and non-toxic antifreeze.
However, the use of corn starch and non-toxic antifreeze an article of clothing is not new, Barron et al. “Barron” teaches yet another padding system used in article of clothing such as neck braces (para. 0141) that uses corn starch and anti-freeze (para. 0033 and 0034).
.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pannikottu et al. (U.S. Pub. No. 2018/0153245 A1) in view of Giles (U.S. Patent No. 9,314,060 B2).

Regarding claims 10 and 14, Pannikottu discloses the invention substantially as claimed above.
Pannikottu does not disclose a plurality of coil members that are disposed in the bladder interior and within the non-Newtonian fluid.
Giles teaches yet another article of headwear (See for example Fig. 20) having plurality of coil member (See Fig. 20), wherein in the modified device the plurality of coil members that are disposed in the bladder interior and within the non-Newtonian fluid.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Pannikottu device with a plurality of coil members that are disposed in the bladder interior and within the non-Newtonian fluid as taught by Giles in order to enhance protection to the head of the wearer.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732